Title: From Thomas Jefferson to Mary Jefferson Eppes, 12 February 1800
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



My dear Maria
Philadelphia Feb. 12. 1800.

Mr. Eppes’s letter of Jan. 17. had filled me with anxiety for your little one, & that of the 25th. announced what I had feared. how deeply I feel it in all it’s bearings, I shall not say, nor attempt consolation where I know that time & silence are the only medecines. I shall only observe as a source of hope to us all that you are young and will not fail to possess enough of these dear pledges which bind us to one another & to life itself.—I am almost hopeless in writing to you, from observing that at the date of mr Eppes’s letter of Jan. 25. three which I had written to him & one to you had not been recieved. that to you was Jan. 17. and to him Dec. 21. Jan. 22. and one which only covered  some pamphlets. that of Dec. 21. was on the subject of Powell and would of course give occasion for an answer. I have always directed to Petersburg: perhaps mr Eppes does not have enquiries made at the post office there. his of Jan. 1. 12. 17. & 25. have come safely tho’ tardily. one from the Hundred never came. I will inclose this to the care of mr Jefferson.
The Representatives have proposed to the Senate to adjourn on the 7th. of April, and as the motion comes from the Eastern quarter & the members from thence are anxious, for political reasons, to separate, I expect we shall adjourn about that time. I fully propose, if nothing intervenes to prevent it, to take Chesterfield in my way home. I am not without hopes you will be ready to go on with me; but at any rate that you will soon follow. I know no happiness but when we are all together. you have perhaps heard of the loss of Jupiter. with all his defects, he leaves a void in my domestic arrangements which cannot be filled.
Mr. Eppes’s last letter informed me how much you had suffered from your breasts: but that they had then suppurated, & the inflammation & consequent fever abated. I am anxious to hear again from you, and hope the next letter will announce your reestablishment. it is necessary for my tranquility that I should hear from you often: for I feel inexpressibly whatever affects either your health or happiness. my attachments to the world and whatever it can offer are daily wearing off, but you are one of the links which hold to my existence, and can only break off with that. you have never by a word or a deed given me one moment’s uneasiness; on the contrary I have felt perpetual gratitude to heaven for having given me, in you, a source of so much pure & unmixed happiness. go on then, my dear, as you have done in deserving the love of every body: you will reap the rich reward of their esteem, and will find that we are working for ourselves while we do good to others. I had a letter from your sister yesterday. they were all well. one from mr Randolph had before informed me they had got to Edgehill, and were in the midst of mud, smoak, & the uncomfortableness of a cold house. mr Trist is here alone, and will return soon: present me affectionately to mr Eppes, & tell him when you cannot write, he must. as also to the good family at Eppington to whom I wish every earthly good. to yourself my Dear Maria I cannot find expressions for my love. you must measure it by the feelings of a warm heart. Adieu

Th:J.

